Order of the Surrogate’s Court of Queens county denying proponent’s motion to vacate notice of examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We think the notice of examination was insufficient in that it failed to state the matters on which contestant sought the examination. (Rogers v. Gould, 206 App. Div. 433; Matter of Hodgman, 113 Misc. 215; Matter of Levy, 198 App. Div. 773.) Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.